       Case 4:19-cv-04717-PJH Document 114 Filed 10/10/19 Page 1 of 1




                                            Christopher J. Frisina cfrisina@ftlf.com

                                 October 10, 2019
[VIA ECF]
Hon. Phyllis J. Hamilton, Chief Judge
United States District Court
Northern District of California
Oakland Courthouse, Courtroom 3
1301 Clay Street
Oakland, California 94612

All Counsel of Record

Re:   Notice of Withdrawal of Counsel

Dear Chief Judge Hamilton and All Counsel of Record:

        Pursuant to Civil Local Rule 11-5(a) for the Northern District of California,
I am writing to provide notice that I will be filing a motion to withdraw as
counsel for the Deans, Chairs, and Scholars, the American Public Health
Association, and the American Academy of Nursing in City & County of San
Francisco, et al. v. U.S. Citizenship and Immigration Services, et al., No. 19-4717,
La Clinica de la Raza, et al. v. Trump, et al., No. 19-4980, and State of California,
et al. v. U.S. Department of Homeland Security, et al., No. 19-4975 due to my
impending departure from Feldesman Tucker Leifer Fidell, LLP. Edward T.
Waters, Phillip A. Escoriaza, and Kathryn Doi will remain as counsel of record
for these parties.

                                          Sincerely,

                                          /s/ Christopher J. Frisina
                                          Christopher J. Frisina
